       Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 1 of 6




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ERICA VOLNA, INDIVIDUALLY AND              §
 AS NEXT FRIEND OF E.V., A MINOR            §
 CHILD                                      §      Civil Action No. 4:18-CV-01236
                 Plaintiff,                 §
                                            §      JURY TRIAL REQUESTED
 vs.                                        §
                                            §
                                            §
 GRACO CHILDREN’S PRODUCTS,                 §
 INC. AND INDIANA MILLS &                   §
 MANUFACTURING, INC.                        §
                 Defendants.                §

              AGREED MOTION TO EXTEND DISCOVERY DEADLINES

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, ERICA VOLNA, INDIVIDUALLY AND AS NEXT FRIEND OF E.V.,

A MINOR, Plaintiff, GRACO CHILDREN’S PRODUCTS INC. and INDIANA MILLS &

MANUFACTURING, INC., Defendants, and file this Agreed Motion to Extend Deadline

for Parties to Complete Discovery and Designate Expert Witnesses and in support of

such, would respectfully show the Court the following:

                                        I.
                             INTRODUCTION AND FACTS

        1.    Plaintiff is Erica Volna, Individually and as Next Friend of E.V.

        2.    Defendants are Graco Children’s Products Inc. and Indiana Mills &

Manufacturing, Inc.

        3.    This is a lawsuit brought by Plaintiff in which Plaintiff alleges that her

daughter sustained a brain injury in a motor vehicle accident that occurred on September

16, 2016 as a result of an allegedly defective car seat designed, manufactured, marketed

and sold by Defendant GRACO CHILDREN’S PRODUCTS INC., which contained an
     Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 2 of 6




allegedly defective latching system designed, manufactured, marketed and sold by

Defendant INDIANA MILLS & MANUFACTURING, INC.

        4.    This matter is currently set for a trial docket call on November 15, 2021.

                               II.
    THE PARTIES NEEDTO EXTEND DEADLINE FOR PARTIES TO DESIGNATE
                             EXPERTS

        5.    The current deadline for Plaintiff, or the party with the burden of proof, to

designate expert witnesses and expert opinions as required under Federal Rule of Civil

Procedure 26(a)(2) is March 31, 2021.

        6.    The current deadline for Defendants, or the party without the burden of

proof, to designate expert witnesses and expert opinions as required under Federal Rule

of Civil Procedure 26(a)(2) is April 30, 2021.

        7.    The parties had been working diligently to complete fact discovery in a

manner that allows the parties to be ready for trial by the trial docket call on September

27, 2021. Based upon the progress of discovery to-date, the parties anticipate that they

will be able to do so. Nonethless, the parties are in need of a modest extension of certain

of the discovery deadlines to enable them to complete expert discovery.

        8.    After a brief delay caused a witness’s unfortunate diagnosis with COVID-

19, the parties completed the deposition of Graco’s 30(b)(6) witness on February 26,

2021.    The parties are still awaiting receipt of the transcript of that deposition, which

needs to be reviwed by the parties’ expert witnesses prior to their disclosures.

Additionally, the parties and certain of their experts completed an exhaustive inspection

of the subject vehicle and child restraint on March 17, 2021. At that inspection, a key

piece of relevant evidence – a previously missing buckle that appears to have come from

the subject child restraint – was found buried amongst the debris inside the subject
     Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 3 of 6




vehicle. The parties’ experts need time to analyze this additional piece of relevant

evidence in the preparation of their opinions.

       10.    Given the current schedule and the delay in the parties’ ability to conduct

the deposition of Graco’s corporate designee, Plaintiffs’ experts are unable to complete

their review of all necessary information in advance of their disclosures being due.

Accordingly, a modest of the discovery deadline and expert disclosure deadlines is

necessary. The parties do not currently anticipate that the requested extension of those

discovedry deadlines will affect the trial date.

       11.    Accordingly, as set forth herein, in light of the additional time that the parties

agree is necessary to complete required discovery, the parties respectfully request the

Court extend certain of the current deadlines to allow for the completion of that discovery.

In connection therewith, the parties respectfully suggest the following proposed amended

discovery schedule:

              a.      Plaintiffs’ expert disclosures due by May 31, 2021

              b.      Defendants’ expert disclosures due by June 30, 2021

              c.      Discovery close on August 1, 2021

              d.      Dispositive and non-dispositive motions due by August 15, 2021

       12.    This motion is not filed for delay but is being filed in the interests of justice

so that discovery can be completed.

       WHEREFORE PREMISES CONSIDERED, Plaintiff and Defendants respectfully

requests that this Court grant their Agreed Motion to Extend Discovery Deadlines and

that certain of the discovery deadlines in the operative Scheduling Order be amended to

allow Plaintiff to timely designate experts by May 31, 2021, allow Defendants to timely

designate experts by June 30, 2021, allow parties until August 1, 2021 to complete
     Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 4 of 6




discovery, and allow the parties to file dispositive motions by August 15, 2021, in addition

to all other relief to which Plaintiff and Defendants may be justly entitled.

Dated March 22, 2020

                                           Respectfully Submitted,

                                           ANTHONY & PETERSON, LLP.


                                           By:    /s/ Brett Anthony
                                                  Brett Anthony
                                                  State Bar No. 00793272
                                                  Federal ID No. 20025
                                                  banthony@anthony-peterson.com
                                                  Adam Anthony
                                                  State Bar No. 24087109
                                                  Federal ID No. 2191274
                                                  aanthony@anthony-peterson.com
                                                  Douglas P. Peterson
                                                  State Bar No. 00797240
                                                  Federal ID No. 22399
                                                  dpeterson@anthony-peterson.com
                                                  500 North Water Street, Ste. 1000
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 687-1000
                                                  Facsimile: (361) 687-1010

                                           ATTORNEYS FOR PLAINTIFF


                                           SCHIFF HARDIN LLP

                                           By:    /s/ Stephen M. Copenhaver
                                                  Joseph J. Krasovec III (pro hac vice)
                                                  jkrasovec@schiffhardin.com
                                                  Stephen M. Copenhaver (pro hac vice)
                                                  scopenhaver@schiffhardin.com
                                                  Jonathan Dean (pro hac vice)
                                                  jdean@schiffhardin.com
                                              233 S. Wacker Dr., Suite 7100
                                              Chicago, IL 60606
                                              Telephone: (312) 258-5500
                                              Facsimile: (312) 258-5600

                                              AND
Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 5 of 6




                                 Jeffrey S. Patterson
                                 Texas State Bar No. 15596700
                                 jpatterson@hdbdlaw.com
                                 Clayton J. Callen
                                 Texas State Bar No. 24086068
                                 ccallen@hdbdlaw.com
                                 HARTLINE DACUS BARGER DREYER LLP
                                 8750 N. Central Expy., Suite 1600
                                 Dallas, Texas 75231
                                 Telephone: (214) 346-3794
                                 Facsimile: (214) 267-4294

                                 ATTORNEY FOR DEFENDANT GRACO
                                 CHILDREN’S PRODUCTS INC.

                                 FROST BROWN TODD LLC

                                 By: /s/ Blake N. Shelby
                                     Randall R. Riggs (Pro Hac Vice)
                                     Indiana Bar No. 5978-49
                                     rriggs@fbtlaw.com
                                     Chelsea S. Hyslop (Pro Hac Vice)
                                     Indiana Bar No. 35262-32
                                     chyslop@fbtlaw.com
                                     Blake N. Shelby (Pro Hac Vice)
                                     Indiana Bar No. 28064-29
                                     bshelby@fbtlaw.com
                                 201 North Illinois Street, Suite 1900
                                 Indianapolis, Indiana 46204-4236
                                 Telephone: (317) 237-3827
                                 Facsimile: (317) 237-3900

                                 AND

                                 Ivan M. Rodriguez
                                 Federal I.D. No. 4566982
                                 Texas State Bar No. 24058977
                                 Ivan.rodriguez@phelps.com
                                 PHELPS DUNBAR LLP
                                 One Allen Center
                                 500 Dallas Street, Suite 1300
                                 Houston, Texas 77002
                                 Telephone: (713) 626-1386
                                 Facsimile: (713) 626-1388

                                 ATTORNEY FOR DEFENDANT INDIANA
                                 MILLS & MANUFACTURING, INC.

                                                                         Page 5
       Case 4:18-cv-01236 Document 49 Filed on 03/22/21 in TXSD Page 6 of 6



LR11655.0660874 4824-4254-0001v1




                                                                          Page 6
